     2:18-cv-01686-BHH        Date Filed 02/11/21        Entry Number 101      Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION



 Guardian Tax SC, LLC,                                Civil Action No. 2:18-cv-01686-BHH

                                    Plaintiff,

               v.

 Ralph Day a/k/a Ralph M. Day, Sr.;                        ORDER and JUDGMENT
 Virginia Day a/k/a Virginia D. Day; The
 Bank of New York, as Trustee for CWHEQ
 Revolving Home Equity Loan Trust, Series
 2007-A; United States of America, by and
 through its agency, The Internal Revenue
 Service; Charleston County, South
 Carolina; and Daniel M. Gregory, in his
 official capacity as the Charleston County
 Delinquent Tax Collector,

                                Defendants.



       This matter is before the Court on Plaintiff Guardian Tax SC, LL



No. 93) and judgment (ECF No. 94)                       ss motions for summary judgment. Based

on the consent of the parties and for the reasons set forth below, the Court GRANTS the motion.

       Guardian moved for summary judgment (ECF No. 72) on all claims in its first amended

complaint (ECF No. 28). One claim was                                      See Compl. ¶¶

Guardian sought a declaration from this Court that it holds

Boulevard, Isle of Palms, SC 29451 (Parcel N

                                                 ston County Tax Sale was conducted according to

                       Summ. J. at 1, ECF No. 72.) Among the interests in the Property that



                                                  1
     2:18-cv-01686-BHH          Date Filed 02/11/21       Entry Number 101        Page 2 of 4




Guardian sought to quiet were t

                                       Id.) The Court denied Guar

judgment in full, including its quiet title claim against the Days and the Trustee. (Order, ECF No.

93.) Guardian now seeks reconsideration or clarification of the C

                                           rests held by the Days and the Trustee. See Fed. R. Civ.

P. 59(e) and 60(a). Specifically, Guardian argues that relief would be

order that that the Trustee is entitled to payment of the excess funds generated by the Tax Sale and

that Charleston County properly conducted the Tax Sale according to law.

                                                        be filed no later than 28 days after the entry



intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or                               Pac. Ins. Co. v. Am. Nat. Fire Ins.

Co., 148 F.3d 396, 403 (4th Cir. 1998). Courts also ma                          ising from oversight

or omission whenever one is found in a judgment, orde

                             not confined just to fixing typogra

Sartin v. McNair Law Firm PA, 756 F.3d 259, 261 (4th Cir. 2014). It may also be used to correct

                                                                         Id. at 266.

       After Guardian filed its consent motion to reconsider or clarify, the Court received an email

from Virginia Day, wherein she asserts that she was



Property in the New Jersey courts. (ECF No. 97 at 1.) She also asks the Court to hold in abeyance

                                     tion to reconsider or clarify.




                                                  2
      2:18-cv-01686-BHH             Date Filed 02/11/21     Entry Number 101         Page 3 of 4




        Guardian filed a reply to Ms.                                    Ms. Day was properly served

through counsel and asking the Court to proceed with consideration of the consent motion. (ECF

No. 98.) Ms. Day filed a subsequent                                        reply, reiterating her claims.

        In the interest of fairness, the Court has held this matter in abeyance for more than nine

months. After a thorough review of the record, however, and having heard nothing further from

any party to this matter, the Court finds no merit

agrees with Guardian that the in                                       confirm that Guardian owned the

                                      federal tax lien. By virtue of

                                                         e Court intended to declare that the Days and

the Trustee have no rights to the Property as a re

with law. Thus, the Court intended to grant in part

the requested quiet title relief.

                                                           t motion to reconsider or clarify (ECF No.

96), and the Court amends its prior order (ECF No. 93) and judgment (ECF No. 94) to clarify that

the Days and Trustee no longer hold interests in the Property. To that end, the Court grants in part

                                                         No. 72) and declares that Guardian holds

marketable, fee simple title to the Property free of any interests of the Days and the Trustee, subject

only to the federal tax liens held by the IRS. Thus, the Court grants judgment in this regard in favor

of Guardian against the Days and the Trustee. All port                          ior order and judgment

that do not conflict with this order remain unchanged, are reaffirmed by this order, and are

specifically incorporated by reference.




                                                     3
     2:18-cv-01686-BHH       Date Filed 02/11/21   Entry Number 101   Page 4 of 4




       AND IS IT SO ORDERED.

                                               /s/Bruce H. Hendricks
                                               The Honorable Bruce Howe Hendricks
                                               United States District Court Judge
February 11, 2021
Charleston, South Carolina




                                           4
